COURT OF APPEALS FOR THE
                        FIRST DISTRICT OF TEXAS AT HOUSTON

                                 ORDER OF ABATEMENT

Appellate case name:        Jerry Dwight Shinard v. The State of Texas

Appellate case numbers:     01-16-00333-CR

Trial court case numbers: 1357910

Trial court:                176th Judicial District Court of Harris County

        A jury convicted appellant, Jerry Dwight Shinard, of the first-degree felony
 offense of murder, and the trial court, The Honorable Leslie Yates, visiting judge,
 assessed his punishment at ten years’ confinement. Appellant’s appointed trial
 counsel, Robert Kent Loper, timely filed a notice of appeal, which included a motion to
 withdraw and appellant’s request for appointment of appellate counsel and a free
 appellate record. The trial court certified that this is not a plea-bargain case and that
 appellant has the right to appeal in the above trial court case.

         The trial court further granted trial counsel’s motion to withdraw and found
 that appellant is indigent for the purpose of employing counsel or paying for the
 clerk’s and the reporter’s records. The trial court did not grant appellant’s motion to
 appoint appellate counsel, but also did not appoint an attorney to represent appellant on
 appeal. In addition, the clerk’s record filed in this Court does not contain an order
 appointing counsel to represent appellant for purposes of this appeal. The trial clerk’s
 letter of assignment assigning appellant’s notice of appeal to this Court listed “TO BE
 DETERMINED” as appellate attorney of record and was not updated in the clerk’s
 record. Thus, because no attorney has appeared in this Court on appellant’s behalf, on
 July 12, 2016, a late-brief notice was sent by the Clerk of this Court to the pro se
 appellant, with no timely response filed.

         Based on the trial court’s finding that appellant is indigent for the purpose of
 employing counsel, appellant is entitled to court-appointed counsel. See TEX. CODE
 CRIM. PROC. ANN. art. 1.051(d)(1), 26.04(p) (West Supp. 2015). Accordingly, t h e
 C o u r t sua sponte abates this appeal, remands the cause to the trial court, and directs
 the trial court to appoint counsel, at no expense to appellant, to represent appellant
on appeal. See TEX. CODE CRIM. PROC. ANN. art. 1.051(a), (c), (d)(1); 26.04(a),
(b)(1), (c), (p).

        The trial court clerk is directed to file a supplemental clerk’s record containing
the trial court’s order appointing counsel to represent appellant for purposes of this
appeal with this Court within 30 days of the date of this order.

       The appeal is abated, treated as a closed case, and removed from this Court’s
active docket. The appeal will be reinstated on this Court’s active docket when the
supplemental clerk’s record containing the trial court’s order appointing appellate
counsel is filed with the Clerk of this Court. This Court will also consider a motion
to reinstate filed by either party.

      It is so ORDERED.

Judge’s signature: /s/ Laura Carter Higley
                     Acting individually

Date: July 28, 2016